DETAILED ACTION
This is in reply to an amendment filed on September 17, 2021, an interview on October 29, 2021, and communications on November 1 and 3, 2021 regarding Application No. 15/085,109.  Applicants amended claims 1, 2, 6, 11, 12, 16, and 19 and claims 10 and 20 were previously canceled.  Claims 1-9 and 11-19 are pending.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendments was given by Applicants’ representative Michael Carey on November 1 and 3, 2021.

The application has been amended as agreed to as follows:

1. (Currently Amended) A display apparatus comprising: 
a display panel including a pixel comprising a plurality of color sub-pixels and wherein the display panel is configured to display an image; 
a timing controller configured to receive an input image data and to output a data signal; 
a grayscale conversion part configured to generate a grayscale conversion signal providing different grayscales to the plurality of color sub-pixels at a predetermined time interval, wherein each grayscale of the different grayscales is based on a color of a corresponding color sub-pixel of the plurality of color sub-pixels, , and wherein the grayscale conversion part comprises: a white point adjuster configured to generate white point conversion data converting a white point at a predetermined time interval based on the input image data; and a gamma mixer configured to generate gamma mix data mixing a gamma based on the input image data, the white point conversion data and gamma data input from outside; and 
a data driver configured to receive the grayscale conversion signal from the grayscale conversion part, convert the grayscale conversion signal into a data voltage, and to output the data voltage to the display panel, wherein the grayscale conversion part is connected between the timing controller and the data driver.  

2. (Canceled) 

3. (Currently Amended) The display apparatus of claim 1, wherein the white point adjuster comprises:
a color temperature selector configured to generate coordinate data concerning a white point being adjusted; and 
a calculator configured to calculate white point adjusting data by using the coordinate data and the input image data.  

11. (Currently Amended) A method of driving a display panel, the method comprising: 
Inputting an input image data comprising a plurality of color components; 
generating a grayscale conversion signal displaying different grayscales to a plurality of color sub-pixels of a pixel at a predetermined time interval, wherein each of the different , and wherein generating the grayscale conversion signal comprises: generating white point conversion data converting a white point at a predetermined time interval based on the input image data; and generating gamma mix data mixing a gamma based on the input image data, the white point conversion data and gamma data input from outside; 
receiving the grayscale conversion signal at a data driver from a grayscale conversion part connected between a timing controller and the data driver; 
converting the grayscale conversion signal to a data voltage; and 
outputting the data voltage to the display panel.  

12. (Canceled)

13. (Currently Amended) The method of claim 11, wherein generating the white point conversion data comprises: 
generating coordinate data concerning a white point being adjusted; and 
calculating white point adjusting data by using the coordinate data and the input image data.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record teaches a display apparatus but does not teach:
A display apparatus comprising: 
a display panel including a pixel comprising a plurality of color sub-pixels and wherein the display panel is configured to display an image; 
a timing controller configured to receive an input image data and to output a data signal; 
a grayscale conversion part configured to generate a grayscale conversion signal providing different grayscales to the plurality of color sub-pixels at a predetermined time interval, wherein each grayscale of the different grayscales is based on a color of a corresponding color sub-pixel of the plurality of color sub-pixels, wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature, and wherein the grayscale conversion part comprises: a white point adjuster configured to generate white point conversion data converting a white point at a predetermined time interval based on the input image data; and a gamma mixer configured to generate gamma mix data mixing a 
a data driver configured to receive the grayscale conversion signal from the grayscale conversion part, convert the grayscale conversion signal into a data voltage, and to output the data voltage to the display panel, wherein the grayscale conversion part is connected between the timing controller and the data driver.  

Regarding claim 11, the prior art of record teaches a method of driving a display panel but does not teach:
A method of driving a display panel, the method comprising: 
Inputting an input image data comprising a plurality of color components; 
generating a grayscale conversion signal displaying different grayscales to a plurality of color sub-pixels of a pixel at a predetermined time interval, wherein each of the different grayscales for the plurality of color sub-pixels is based at least in part on a color of the corresponding color sub-pixel and a color component of the input image data, wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature, and wherein generating the grayscale conversion signal comprises: generating white point conversion data converting a white point at a predetermined time interval based on the input image data; and generating gamma mix data mixing a gamma based on the input image data, the white point conversion data and gamma data input from outside; 
receiving the grayscale conversion signal at a data driver from a grayscale conversion part connected between a timing controller and the data driver; 

outputting the data voltage to the display panel.  

Accordingly, independent claims 1 and 11 are allowed over the prior art of record.  In addition, dependent claims 3-9 and 13-19 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/5/21